Title: To George Washington from the Board of War, 17 April 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] April 17th 1780.
          
          The board have the honor to inclose the copy of a letter from Coll Broadhead for your Excellency’s consideration. The Military Stores are already forwarded agreeable to your request of sometime ago; And the board have reported to Congress, that six blank commissions should be sent to Col. Broadhead, to be filled up with the Names of such faithful Indians of the Delaware Tribe, as he shall Judge deserving; But they have not taken any order with respect to the Tents requested, as they are not informed whether Any operations to the Westward will require Tents. I have the honor to be With the highest respect Yr Excellency’s Most Obed. & most Hble Servt
          
            by ord.Ben. Stoddert Secy
          
        